392 U.S. 303 (1968)
NELSON
v.
UNITED STATES.
No. 78, Misc.
Supreme Court of United States.
Decided June 10, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Solicitor General Marshall, Assistant Attorney General Vinson, and Beatrice Rosenberg for the United States.
PER CURIAM.
The motion to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment of the Court of Appeals for the Ninth Circuit is vacated and the case is remanded to that court for further consideration in light of Bruton v. United States, 391 U.S. 123. See Roberts v. Russell, ante, p. 293.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent for the reasons stated in MR. JUSTICE WHITE'S dissenting opinion in Bruton v. United States, 391 U.S. 123, 138 (1968).
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.